DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed on January 27, 2022 have been entered. Accordingly, claims 7-9 are canceled, claims 21-22 are new, and claims 1-6 and 10-22 are currently pending in this application.
Allowable Subject Matter
Claims 1-6 and 10-22 are allowed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
(1) “detection means for detecting the presence of a cup in the cavity […]” (claim 13).
(2) “coupling means to releasably couple […]” (claim 14).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s):
(1) The detection means corresponds to a relay that closes with the weight of the cup.1
(2) The coupling means appears to correspond to a bayonet coupler.2
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has clarified the previous 112(b) issues and has incorporated the previously-indicated3 allowable subject matter into independent claim format. Namely, claim 1 now recites the subject matter of previous claim 9, claim 21 includes the subject matter of claim 11, and claim 22 includes the subject matter of claim 12.
As per claim 1, there are no prior art references that would substitute or otherwise supplement the teachings of Geng to arrive at the claimed invention with regards to having an opening/closing valve between the common part of the cooling unit and the respective throttling elements of each individual part. Assuming arguendo, it should be noted that any modifications to Geng to arrive at the claimed invention would be based on improper hindsight, and would change the principles of operation thereof. For instance, a review of the system of Geng shows that the individual part (133 and 134) of the vapor compression cycle (see figure 12) is intended to have refrigerant flow uninterrupted therethrough, whereas the inclusion of an opening/closing valve would intermittently prevent adequate fluid flow throughout the system. Any modifications to the vapor compression cycle of Geng would require rearranging the fluidic connections of the entire system, which may result in detrimental effects (e.g. by causing pressure losses, flowrate disruptions, etc.), thus rendering Geng inoperable for its intended purpose. Therefore, a preponderance of evidence supports the allowability of claim 1.
4 for adding a start/stop button on each sub-unit to arrive at the claimed invention, the reliance on said rationale is admonished5 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different control configurations, different locations for a start/stop button, etc.) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. Therefore, a preponderance of evidence supports the allowability of claim 21.
As per claim 22, there are no prior art references that would substitute or otherwise supplement the teachings of Geng to arrive at the claimed invention with regards to having a protective screen attached to the stirring unit, wherein the protective screen can be moved to a closed position that does not allow access to a user. At best, Geng discloses a protective screen (1720 in figure 62) that is permanently open (via 1722), and merely rotates from a “fill” position, to a “dispense” position (see paragraphs 338-340). Assuming arguendo, it should be noted that any modifications to Geng to arrive at the claimed invention would be based on improper hindsight, and would change the principles of operation thereof. In essence, Geng teaches away from having a closed protective screen that prevents access to a user, which is evidence against a prima facie case of obviousness. Any modifications to the open protective screen of Geng would thus render Geng inoperable for its intended purpose. Therefore, a preponderance of evidence supports the allowability of claim 22.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See lines 28-30 of page 10 of the Specification as filed on September 15, 2020.
        2 See lines 2-4 of page 4, Id.
        3 See Non-Final Rejection mailed on October 28, 2021.
        4 See MPEP § 2143 (I) (E).
        5 Id., at § 2145 (X) (B).